Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Newly submitted claims 19 and 20 provide further details of previously claimed elements.  Accordingly, claims 19 and 20 will be examined.
Newly submitted claim 21 directed to an invention having new elements, and thus is independent or distinct from the invention originally examined, for the following reasons: 
New claim 21 is directed to a clamping device having a stopping groove and a stopping member.
Previously examined claim 6 is directed to a clamping device having a guiding groove with a 1st groove and 2nd groove angled relative to each other.
There is two-way patentable distinction and a search/examination burden between new claim 21 and previously examined claim 6.
Since applicant has received an action on the merits for the originally presented invention, this invention has been constructively elected by original presentation for prosecution on the merits.  Accordingly, claim 21 is withdrawn from consideration as being directed to a non-elected invention.  See 37 CFR 1.142(b) and MPEP § 821.03.

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claims 1,6-7,13,14 and 18-20 are rejected under 35 U.S.C. 102a1 as being anticipated by Furusawa et al.(2015/0042052).
Furusawa shows a tool with all of the recited limitations including;
a mounting base (120, etc.); 
a clamping unit (122-126) being configured to fasten a working tool in an axial direction; and 
an operation assembly, comprising an operating member (131-134) for use by an operator, and a driving member (135), wherein the operating member is capable of performing a compound motion (rotation and linear up-and-down) relative to the mounting base, and the operating member is manually operated by the user (by rotating element 150) to drive the driving member to selectively mate (135 in recess 125) with and disengage (135 in recess 120c) from the clamping unit;
wherein one of the operating member and the mounting base is provided with a guiding member (136), the other one of the operating member and the mounting base is provided with a guiding groove (121,121a,121b), and the guiding member is rotatable and sliding in the guiding groove thereby guiding the operating member between an initial position (135 in recess 120c) wherein the driving member is disengaged from the clamping unit and an open position (135 in recess 125) wherein the driving member selectively mates with the clamping unit.  This is considered to be an “open position” because there is now an open space between the bottom of the operating member (131-134) and the inner shoulder of the mounting base (120, etc.).

With respect to claim 13, the clamping unit comprises a clamping member (122) rotatable around an axis parallel to the axial direction and a locking member (123-126) for mating with the clamping member, and the clamping member comprises a mating portion (125) that is selectively mateable with the driving member (135).
As for claim 14, the driving member is disposed on the operating member and has a convex stand (135) that mates with the mating portion (125).
In regard to claim 18, Furusawa shows;
a housing (100), 
a motor (110) received in the housing, 
a spindle (111) driven by the motor to perform a rotary motion, 
an output shaft (115) being configured to mount a working tool, and 
an eccentric oscillating mechanism (112,114 etc.) disposed between the spindle and the output shaft, and the eccentric oscillating mechanism is configured to convert the rotary motion of the spindle into an oscillation of the output shaft.
With respect to claims 19 and 20, Furusawa’s guiding member is a pin (136) that moves between closed ends of his guiding groove (121).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-4,12,13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al. (2013/0180747) in view of Blickle et al.(2010/0197208).
Brown shows a tool with most of the recited limitations including;
a mounting base (102, etc.); 
a clamping unit (13,14) being configured to fasten a working tool in an axial direction; and 
an operation assembly, comprising an operating member (18) and a driving member (17), wherein the operating member is capable of performing a compound motion (rotation and linear up-and-down) relative to the mounting base, and the operating member is manually operated by the user to drive the driving member to selectively mate with and disengage from the clamping unit (note disengaged in figure 1, engaged in figure 4).
Brown lacks “wherein one of the operating member and the mounting base is provided with a guiding member, the other one of the operating member and the mounting base is provided with a guiding groove, and the guiding member is rotatable and sliding in the guiding groove thereby guiding the operating member between an initial position wherein the driving member is disengaged from the clamping unit and an open position wherein the driving member selectively mates with the clamping unit.”.
Blickle shows that it is known for the operating member (26) to have a groove (at 70) and for the mounting base (16, etc.) to have a guide member (68) that fits in the groove (as seen in figure 2).  The guide member slides in the groove (as the operating 
It would have been obvious to one of ordinary skill to have provided Brown with the groove on the operating member and guide on the mounting base, as taught by Blickle, as a way to brake (See Blickle’s end of paragraph 0049) the operating lever as it moves to the lock position (Brown’s figure 3).
After this modification, Brown still has an “initial position” (figure 1) where the driving member (17) is disengaged from clamping unit (13,14), and an “open position” (figure 4) where the driving member (17) selectively mates with the clamping unit (13,14).
In regard to claims 2-4, the operating member rotates about an axis (172) that moves linearly up and down.
As for claim 12, the driving member is fixedly disposed (at 172) on the operating member.
With respect to claim 13, the clamping unit comprises a clamping member (14) rotatable around an axis parallel to the axial direction and a locking member (13) for mating with the clamping member, and the clamping member comprises a mating portion (141) that is selectively mateable with the driving member.
As for claim 14, the driving member is disposed on the operating member (at axle 172) and has a convex stand (174) that mates with the mating portion (141).

Applicant's arguments have been fully considered but they are not all persuasive.
Applicant has overcome the rejection of claim 4 under 35 USC 112.

In regard to the Brown/Blickle rejection, Applicant argues that Blickle’s element 68 does not “guide”.  Examiner respectfully disagrees, note that Blickle’s element 68 enters the groove (at 70) thus further stabilizing and guiding the operating element (26).  It is not the only guide for Blickle’s operating element, but there is no requirement in Applicant’s claims for it to be the only guide element.  The fact that Blickle’s guiding is incidental does not change the fact that it is guiding.  Take note that Blickle shows several other embodiments (figures 4,5,8) that also show different braking elements that incidentally are guide elements in guide grooves.  Examiner notes that Applicant has already come up with a way to 

All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kenneth E Peterson whose telephone number is (571)272-4512.  The examiner can normally be reached on Monday-Thursday, 7:30AM to 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrea L Wellington can be reached on 571-272-4483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KENNETH E PETERSON/Primary Examiner, Art Unit 3724